Citation Nr: 1520297	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-26 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent disabling for adjustment disorder with anxiety.

2.  Entitlement to an increased evaluation for residuals of chemical burns to left shoulder, arm and back; currently evaluated as 20 percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 percent disabling for left shoulder strain.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Esq.


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to October 1993.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection and assigned a 50 percent rating for adjustment disorder with anxiety, effective September 27, 2010; granted service connection and assigned a 10 percent rating for left shoulder strain, effective October 29, 2010; and assigned an increased 20 percent rating for residuals of chemical burns to left shoulder, arm and back, effective October 29, 2010.  

Where, as here, a TDIU claim for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Review of the record shows that a November 2014 rating decision denied a TDIU rating because the Veteran had not submitted VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability (TDIU Application).  Thereafter, in January 2015, VA received the Veteran's TDIU Application, which noted that his service connected PTSD and left shoulder disabilities prevented him from securing or following any substantially gainful occupation.  Accordingly, the Board has added a TDIU claim to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded a VA examination to assess his service-connected adjustment disorder with anxiety since March 2013 or his service-connected left shoulder disability and scars since April 2012.  In his January 2015 TDIU Application, the Veteran indicated that his service-connected PTSD and left shoulder disabilities prevented him from securing or following any substantially gainful occupation.  He also reported that he last worked full-time in November 2014.  Given the allegations of increased severity, contemporaneous examinations to assess each of these disabilities is necessary.  

In an April 2011 statement, the Veteran claimed that the residuals of his chemical burns chemical burns include "muscle spasms, burning sensations, and the feeling of pins and needles puncturing [his] left shoulder and arm."  These neurologic complaints must be addressed on remand.  

In addition, ongoing reports of VA and private treatment must be secured (the most recent VA treatment records are dated in October 2014).  

A May 5, 2015 entry in the virtual record shows that the RO requested records from the Social Security Administration (SSA).  Those records may be pertinent to the current claims; continued efforts to obtain any records should be undertaken.  

The claim for TDIU is inextricably intertwined with the increased rating claims being remanded; thus, consideration of the TDIU claim must be deferred at this time.  Moreover, the medical examinations conducted to date do not include enough information for the Board to adjudicate the claim for TDIU.  Although the ultimate determination of TDIU is an adjudicative question for the Board, an examination discussing the combined effects of the Veteran's service-connected disabilities would be helpful.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the provider(s) of any additional treatment or evaluation (records of which are not already associated with the claims file) he has received for his mental health, left shoulder and scar complaints, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  Obtain complete records of all such treatment and evaluation from all providers identified.  In addition, specifically secure complete copies of the clinical records of all VA treatment the Veteran has received for his claimed disabilities since October 2014 (the most recent VA treatment records associated with the claims file).

2.  Follow up on May 2015 request from the SSA the for any records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  After completion of the above, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service connected psychiatric disorder.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the psychiatric disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

4.  After completion of the above, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his left shoulder strain disability and residuals of chemical burns to his left shoulder, arm and back.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the left shoulder strain and residual of chemical burns.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.  The examiner should specifically comment on any neurological complaints related to the burn residuals.

5.  Schedule the Veteran for a VA examination to determine the functional impact of all of his service-connected disabilities, considered in combination, on his ability to work.  The claims folder and copies of all pertinent records should be made available to the examiner for review. 

Based on the examination and review of the record, the examiner is requested to comment on the functional impairment caused solely by the Veteran's service-connected disabilities, (adjustment disorder with anxiety rated 50 percent; sinusitis, 30 percent; residuals of chemical burns to the left shoulder, arm and back and hemorrhoids, each rated 20 percent; hypertension, bilateral hearing loss, tinnitus and left shoulder strain, each rated 10 percent and erectile dysfunction rated 0 percent). 

The examiner is asked to comment on the functional impact of all of the Veteran's service-connected disabilities on his ability to work, consistent with his educational and occupational experience.

6.  Thereafter, the AOJ should review the expanded record and readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




